Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit
No. 10-1789

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                           RICHARD VILLAR,

                       Defendant, Appellant.
                        ___________________

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]


                                 Before

                      Boudin, Circuit Judge,
                   Souter,* Associate Justice,
                    and Selya, Circuit Judge.


     James M. Fox for appellant.
     Seth R. Aframe, Assistant United States Attorney, with whom
John P. Kacavas, United States Attorney, was on brief, for
appellee.


                            March 17, 2011




     *
      Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
     Per Curiam.            This appeal is a sequel to an earlier appeal in

which we reversed the denial of the defendant's post-trial motion

to set aside his conviction on bank robbery charges and remanded

the case to the district court to determine whether the conviction

was tainted by jury bias.              See United States v. Villar, 586 F.3d

76, 79 (1st Cir. 2009).           The background facts and the nature of the

jury bias claim are illumined in our earlier opinion.                      See id. at

79-82.

     On remand, the district court assiduously adhered to our

mandate.     It held an evidentiary hearing, interviewed all the

jurors,    made    detailed      factual      findings    (including      credibility

determinations), and concluded, based on these findings, that the

jurors were not biased and that the jury verdict was untainted.

Accordingly,      it    again     refused      to   set   aside   the    judgment    of

conviction.       The defendant appeals for a second time.

     We need not tarry.           The district court's findings of fact are

amply supported by the record and are not clearly erroneous.                        See

United    States       v.    Romain,    393    F.3d   63,   69    (1st    Cir.   2004)

(explaining that a trial court's choice between conflicting but

plausible     inferences         from    the     evidence    cannot      be   clearly

erroneous); see generally Cumpiano v. Banco Santander P.R., 902

F.2d 148, 152 (1st Cir. 1990) (explaining that a finding is clearly

erroneous only if the reviewing court is left with "a strong,

unyielding belief that a mistake has been made").                        The district


                                         - 2 -
court's   conclusions   about   the   absence   of   jury   bias   follow

rationally from those findings.          Consequently, we need go no

further: we uphold the district court's determination that the jury

acted without bias and summarily affirm its validation of the

judgment of conviction.



Affirmed.




                                 - 3 -